Personal Service — Sheriff Fee The five dollar deposit provided for in 28 O.S. 155 [28-155] (1968), is to be placed by the Court Clerk in his operating depository fund with the county treasurer until such time as summons is returned with the amount of fees and mileage properly endorsed thereon, at which time a cash voucher to pay such claim shall be turned over to the sheriff for deposit by him pursuant to 19 O.S. 541 [19-541] (1961). The Attorney General has had under consideration your letter of August 1, 1968, wherein you ask whether the five dollar deposit required by 28 O.S. 155 [28-155] (1968) for all cases "wherein personal service is requested on one or more parties" should "be treated as sheriff's fees and transmitted by the Court Clerk to the sheriff or be deposited to the credit of the Court Fund?" Title 28 O.S. 155 [28-155] (1968) reads as follows: "In addition to the flat fees herein provided for the clerk shall require an additional deposit of Five Dollars ($5.00) in all cases wherein personal service is requested on one or more parties and shall require such additional deposits from time to time as might be needed to pay witness fees, appraisers' fees, mileage fees, or other authorized expenses." Title 19 O.S. 681 [19-681] (1961) reads as follows: "The county treasurer is hereby designated and made the official depository for all moneys, funds, rentals, penalties, costs, proceeds of sale of property, fees, fines, forfeitures and public charges of every kind that may be received by any county officer, county board, county commission, or by any employee of either of such officers, boards or commissions by virtue or under color of office; and the said county treasurer shall be responsible on his official bond for the faithful performance of duty as such official depository." Title 19 O.S. 683 [19-683] (1961) reads in pertinent part: "All moneys deposited in the official depository . . . shall be credited to the account of the officers, board or commission or employee thereof so depositing the same and may be withdrawn, only in transfer of such parts thereof as may be due the county or its fund or funds under its management, or in distribution to the respective parties legally entitled thereto of such parts thereof as may have accrued as fees or expense money, and in refund of erroneous or excessive collections and credits; and in payment of legal claims and charges against any trust deposit or fund included in such account." Title 19 O.S. 541 [19-541] (1961) reads in pertinent part: "All fees earned and collected by the sheriff or his deputies working on a salary as provided herein, shall be paid into the county treasury by the officer collecting same, daily, as provided by law, in the case of other county officers and shall be credited to the general fund of the county. Such sheriff or deputy in lieu of his actual and necessary expenses incurred on official business in his county, shall be paid by the county, in addition to his salary, seven and one-half cents (7 1/2) per mile for each mile actually and necessarily traveled in his county in serving or endeavoring to serve any writ, warrant, order, process or command. . . ." Premises considered, it is the opinion of the Attorney General that the five dollar deposit is to be placed by the Court Clerk in his operating depository fund with the county treasurer until such time as summons is returned with the amount of fees and mileage properly endorsed thereon, at which time a cash voucher to pay such claim shall be turned over to the sheriff for deposit by him pursuant to 19 O.S. 541 [19-541] (1961).  Insofar as this opinion is in conflict with Opinion No. 68-293, this later opinion governs.  (Reid Robison)